UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8014



THOMAS AGEE FITZGERALD,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON,     Director,   Department   of
Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00427-GEC)


Submitted:   June 6, 2007                     Decided:   July 12, 2007


Before WILLIAMS, Chief Judge, TRAXLER, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Agee Fitzgerald, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas Agee Fitzgerald seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.*    The order is not appealable unless a circuit justice or

judge     issues    a     certificate    of     appealability.        28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Fitzgerald has

not made the requisite showing.           Accordingly, we deny Fitzgerald’s

motion for a certificate of appealability and dismiss the appeal.

We   dispense      with   oral   argument     because   the   facts   and    legal




      *
      Fitzgerald also challenges the district court’s rejection of
his request to proceed on appeal in forma pauperis. Because this
court granted Fitzgerald in forma pauperis status for purposes of
this appeal, his challenge to the district court’s refusal to do so
is moot.

                                        - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -